Wyly, J.,
dissenting. In 1853, John C. Clark, the father of the plaintiff, died in the parish of Pointe Coupee, leaving a surviving wiuow and community property consisting of a plantation and slaves inventoried at $67,113 25. In 1855, this community property was adjudicated to Mrs. Clark, the mother of the plaintiff, according to the provisions of article 338 of the Code of 1825.
In 1859, Mrs. Clark sold the plantation to Mrs. Mary C. Sterling, who subsequently mortgaged it for $75,000 to Richard B. Hill. This mortgage was subsequently transferred to the defendant, the New York Warehouse and Security Company, who purchased the plantation under the foreclosure of said mortgage.
In May, 1859, Mrs. Clark filed her final account, showing that $9683 95 were due the plaintiff, her minor daughter, after paying all the debts of the community.
The plaintiff, Mary Clark, having been emancipated by marriage, brought this suit against H. Tournoir, the legal representative of the succession of her mother, and against the New York Warehouse and Security Company, to recover judgment for the amount due her from the succession of her father, and to enforce her mortgage pn the plantation held by the New York Warehouse and Security Company.
The court gave judgment as prayed for against the legal representa*615tive of the succession of the mother of the plaintiff, but refused to ■recognize and enforce the tacit mortgage on the plantation. From this part of the judgment plaintiff appeals.
I think the registry of the act of adjudication of the community property pursuant to article 338 Civil Code, prior to the first of January, 1870, was a sufficient compliance with the registry laws and the Constitution of 1868; and that it continued in force the mortgage of the plaintiff against her mother, her tutrix, to secure the sum due.her resulting from said adjudication.
But the defendant, the New York Warehouse and Security Company, the present owners of the plantation affected by this tacit mortgage, contends that, as the common property adjudicated to the mother of the plaintiff was land and slaves, the court can not enforce the claim •of the plaintiff without enforcing a debt in part for slaves, in contravention of the jurisprudence of this State, which requires debts of •this character to be reduced to the extent of the consideration thereof not for slaves. I think this is an objection that this defendant can not set up ; because the bases of plaintiffs’ demand are the judgment adjudicating the common property in 1855, and the judgment homologating her mother’s final account of administration in May, 1859, which judgments existed prior to the mortgage debt, under which the defendant, the New York Warehouse and Security Company, acquired the property.
It is well settled that a creditor whose claim arises subsequent to the rendition of a judgment can not demand its nullity for want of consideration of the debt on which it was based, or for any other cause.
It is only creditors whose claims existed at the time of the rendition of the judgment, or who had an adverse interest, that could be injured by it; therefore they only can demand its nullity.
When these judgments were rendered, upon which plaintiff’s action is based, the New York Warehouse and Security Company had no adverse claim whatever, because the mortgage debt under which they bought the property was not then in existence.
In the case of Silliman it was held that the objection to the slave consideration of the debt upon which a judgment is based, can not be raised by one whose claim arose subsequent to the rendition of said judgment.
The judgment in this case, as against the legal representative of the succession of the mother of the plaintiff, can not be disturbed, ■because no appeal has been taken therefrom.
The judgment adjudicating the common property, pursuant to article 338 C. C., is not a money judgment in the meaning of section 2831 of the Bevised Statutes of 1870, nor is the judgment homologating the .account filed by the mother of the plaintiff; therefore the prescription *616of ten years, pleaded in bar thereof, is inapplicable. Wade v. Caspari, 24 An. 211, is cited as authority to the contrary, but an examination of that case will show that it is not like the one before us.
There, the court applied prescription to a money judgment obtained by a tutor against his predecessor, who had been removed. Here, the tutrix causes the common property to be syndicated to her, pursuant to article 338 C. C., and she procures the homologation of her final account as administratrix. There was no money in these judgments that the tutrix was then called upon to surrender; on the contrary, it was her duty to retain it until the termination of the tutorship. These judgments were clearly not prescriptible.
I, therefore, dissent from that part of the decision of the majority of the court reducing the claim of the plaintiff on account of the slave consideration of part of the debt.
Rehearing refused.